 ARLAN'S DEPARTMENT STORE OF MICHIGAN, INC.565is the foundation for our actions here, we are concerned with the originalliability, if any, which would be decided, and then an order in usual termswhich would read from the date of discrimination until the date on the partof the Employer, until the man is actually re-instated, and in the part of theunion, until it by valid notice notifies the employer it has no objection to hisre-employment. .. .So, I am going to tell you frankly, now, that that question as to the effective-ness of Respondent's Exhibit 2 stopping liability, I am going to place outsidethe limitations of this complaint and answer, and leave that to be disposed of ata different time after we have decided the original question here as to whetherdiscrimination in fact occurred as regards the parties named in the complaint... . (Tr.236-237).And again at page 238:... and stating that the resolution of the question presented by the two docu-ments is reserved for compliance, .. .On page 239 Trial Examiner Doyle said:.if there comes a time when these documents are proposed as effectivelystopping the back-pay liability of the union, then someone else will have totake the evidence on the whole situation, . . . and you will have a hearingon that.I interpret the ruling by Trial Examiner Doyle as removing from his considerationthe question of whether the letter and the telephone call made by Deem to theRespondent Union could serve to toll the backpay liability of the Respondent Union.In its Decision and Order the Board affirmed the Trial Examiner's rulings. I con-sider that in this fashion the Board too refused to consider the possible tolling ofbackpay liability of the Respondent Union in connection with the August 20 letteror the telephone calls.The Board's order in this case required the Respondent Union, in addition tomaking Deem whole for loss of pay, to notify the Respondent Employer that ithad withdrawn its objection to Deem's employment as a plumber and to requestthe Respondent Employer to offer Deem immediate and full reinstatement to hisformer position.The letter, of course, says that the Respondent Union has no ob-jection to the employment of Deem, but does not affirmatively request the Re-spondent Employer to offer reinstatement to him.Why Deem was not offeredreinstatement until November 21 is not explained. If it be true that the RespondentUnion covertly opposed such action on the part of the Respondent Employer, thereis nothing in this record to substantiate a finding to that effect.There is no evidencethat the good faith of the Respondent Union was tested to learn if the letter waswritten for any purpose other than to notify the Respondent Employer and Deemthat the Respondent Union had no objection to Deem's employment. I find that acausal connection is not established from any act or failure to act by the RespondentUnion to Deem's loss of earnings subsequent to August 23. In consequence I findthat the backpay liability for the Respondent Union ended on August 23, 1957,[Recommendations omitted from publication. ]Arlan's Department Store of Michigan,Inc.'andHelen DeQuin,Petitioner2and Evelyn Helaers, Petitioner 2andCentralStates Joint Board,Retail and Department Store Employees,Amalgamated Clothing Workers of America,AFL-CIO.CasesNos. 7-RD-311 and 7-RD-314.May 16, 1961DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing washeld before Stanley S. Sadur,hearing1The Employer's name appears as amended at the hearing.2Herein called Petitioner DeQuin or DeQuin.8Herein called Petitioner Helaers or Helaers.131 NLRB No. 88. 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Leedom, and Fanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.43.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Union is currently recognized as bargaining agent for a unitof employees at both of the Employer's department stores at 24000West Eight Mile Road and 1539 East Grand Boulevard in Detroit,Michigan, pursuant to a contract executed on January 20, 1958, anddue to expire on January 20, 1962. On August 25, 1959, PetitionerDeQuin filed a petition in Case No. 7-RD-311 to decertify the Unionat the Eight Mile Road store and, on August 27, 1959, PetitionerHelaers filed a similar petition in Case No. 7-RD-314 for the GrandBoulevard store which thereafter was amended to request, in thealternative, decertification of the Union at both stores.The Unioncontends that the petitions should be dismissed on the grounds,interalia,that (1) the contract constitutes a bar, and (2) the showing ofinterest is inadequate to warrant an election.'As to the Union's first contention, the Board has held that contractsin excess of 2 years, such as the one herein, will be treated as contractsfor fixed terms of 2 years, and that petitions filed from 150 to 60 daysbefore the end of that 2-year period will be deemed timely.'As thepetitions were filed within the 150- to 60-day period, we find that theywere timely and that the contract is no bar.With respect to the second contention, the Regional Director be-lieved that the individual showing of interest of each of the Peti-'The Petitioners assertthatthe Union,currently recognized as the bargaining repre-sentative for the employees designatedin the petitions,isno longer the bargainingrepresentative as defined in Section9(a) of the ActThe Retail Clerks InternationalAssociation, AFL-CIO,also participated in the hearingas an Intervenoron April14 and27, 1960, but on May 10, 1960,itdisclaimed anyInterest in this matter and withdrew from the hearing.On October13, 1960,the Salesmen's Guildof Americamoved to intervene for the pur-pose of appearingon the ballot.The hearingclosed onAugust10, 1960.The authoriza-tion cards which accompaniedthe motion weredated in September and October 1960.As these authorization cards postdate the hearing,we find that the Salesmen'sGuild hasfailed toshow arepresentative interest in the employeesinvolvedas of the time of thehearing.Accordingly, its motion to interveneis herebydenied.SeeGary Steel ProductsCorporation,127 NLRB 1170.5 The Union's additional motions for dismissal of the petitions,having been duly con-sideredby theBoard,are hereby dismissed as lacking in merit.6SeeDeLume Metal Furniture Company,121 NLRB 995. ARLAN'S DEPARTMENT STORE OF MICHIGAN, INC.567tioners, standing alone, was insufficient to warrant an election in thecontractual, two-store unit.He therefore treated the petitions asjoint for showing purposes.On October 20, 1959, Petitioner DeQuinrequested withdrawal of her petition.The Regional Director deniedthis request on the grounds that DeQuin was no longer an employeeof the Employer and because DeQuin did not have the approval ofthe employees who supported her petition to request withdrawal. TheUnion contends that the Regional Director erred in refusing to permitDeQuin to withdraw and that, had withdrawal been granted, theshowing of interest of Petitioner Helaers in Case No. 7-RD-314would have been inadequate to support an election in the two-storeunit.The record discloses that the Regional Director erred in his beliefthat the showing of interest on each petition, standing alone, wasinadequate to support an election in the two-store unit, for we areadministratively satisfied that Helaers' showing in Case No. 7-RD-314 is sufficient to support an election in the overall unit. In view ofthe foregoing, and as Helaers' amended petition alternatively re-quests anelection in such unit, we find that the Regional Director'sfailureto permit withdrawal of DeQuin's petition was not prejudicialand we rejectthe Union's contention that the petitions in these casesbe dismissed on this ground.4.The appropriate unit :The bargaining unit,as setforth in the current contract and sup-plementalagreementbetween the Employer and the Intervenor, isdescribed thereinas follows :All regular full-time employees,all regularextra employees, allcontingent extra employees, and employees of all leased departmentsemployed by the Employer in the Metropolitan Detroit, Michigan,area,excludingall storemanagers,head cashiers, assistant head.cashiers,departmentmanagers,assistant department managers, pro-fessionalemployees, guards, and supervisors as defined in the Act.The parties are in general agreementas tothe scope of the appro-priate unit7They alsoagreethat office managershave been excludedfrom the contractual unit on grounds that they are supervisors withinthe meaningof the Act.However, the Intervenor contends that the7After the close of the hearing,and by letter dated March 30, 1961, the Union assertedthat the Employer had opened a third store in the Metropolitan Detroit area and con-tended that the appropriate unit for any election to be directed herein should includethe employees at this third location.As decertification elections are held in units co-extensive with the contract units, and as this third store was not in existence at the timethe contract herein was executed, we find no merit in this contention and shall limit theelection to employees at the West Eight Mile Road and East Grand Boulevard stores.SeeMinneapolisStar and Tribune Company,115 NLRB 1300, 1302.The parties stipulated that head cashiers and assistant head cashiers should be In-,eluded in the unit.However,as these individuals have been excluded from the contractunit, and as it does not appear that their duties have changed since the execution of thecontract,we shall exclude them. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing categories of employees should be within the appropriateunit, while the Employer and the Petitioner assert they should not :(a) assistant office managers, (b) persons in charge of soft line andhard line receiving and marking, (c) all employees of appliances,furniture, and floor covering departments, and (d) department man-agers and assistant department managers.A. Assistant office managers :The Employer would exclude theassistant officermanagers on the ground that they are confidentialemployees, although they have been included in the bargaining unit.As the record shows that they do not assist and act in a confidentialcapacity to persons who formulate, determine, and effectuate man-agement policies in the field of labor relations, we find no merit inthe Employer's contention in this respect and we shall include theassistant office managers in the unit.'B. Persons in charge of soft line and hard line receiving and mark-ing :The record shows that all persons in charge of soft line andhard line receiving and marking possess the authority to hire, fire,and discipline.We shall accordingly exclude them from the unitas supervisors within the meaning of the Act.'C. Employees of appliances, furniture, and floor covering depart-ments:These departments, which like many other departments inthe store are leased by the Employer, are composed of employeeswho spend the majority of their time inside the store selling appli-ances, furniture, and floor covering.Their duties are similar to thoseof the other selling employees, including those in the other leaseddepartments.In view of these facts, and since these employees areincluded within the current contract unit as "employees of all leaseddepartment," we shall include them.D. Department managers and assistant department managers:The record shows that department managers and assistant depart-ment managers possess the statutory indicia of supervisory authority,and are excluded from the recognized bargaining unit on that basis.We shall, accordingly, exclude them.Accordingly, we find that the following employees at the Employer'sstore at 24000 West Eight Mile Road and 1539 East Grand Boulevardin Detroit, Michigan, constitute an appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All regular full-time empoyees, all regular extra employees, allcontingent extra employees, and all employees of all leased depart-ments, including all employees of appliances, furniture, and floorcovering departments, and assistant office managers, but excluding allstoremanagers, assistant storemanagers, department managers,8SeeNew England Processing Unit,124 NLRB 899.8 SeeRobertson Sign Company,129 NLRB 207, footnote 3. ABBOTT LABORATORIES569assistant department managers,office managers,head cashiers andassistant head cashiers,persons in charge of soft line and hard linereceiving and marking,professional employees,guards,and all othersupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Abbott LaboratoriesandPembroke Gochnauer,Esq., PetitionerandWarehouse Union Local 860, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica(Ind.).Case No. 2O-RD-250.May 16, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearing offi-cer.'The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act .2The Petitioner seeks to decertify a unit of warehouse employees ofthe Employer at its San Francisco, California, plant. It is the posi-tion of the Employer that the single-employer unit described in thepetition is the only appropriate unit for the purpose of a decertifica-tion election.The Union contends that a unit so limited is inappro-i The Petitionerasserts thatWarehouse Union Local 860, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America (Ind.), thecurrently recog-nized bargaining representativeof the employees involvedherein, isno longer theirrepresentative as defined in Section9(a) of the Act.2The Union moved to dismissthe petitionon the groundthat the identity of the"petitioning party" was not disclosed.The petitionherein, which was filed by an attorney,was administratively investigatedby the Regional Directorbefore proceeding to hearing.The Union makes no allegation of frontingby the Petitioner,nor doesit question thevalidityof the showing of interest.Section 9(c) (1) (A) permitsthe filing of a decertifica-tion petition,inter alia,by "any individual,"which includesan attorney.SeeAlexanderManufacturing Company,120 NLRB 1056.It is not necessarythat the petition be filedby any sponsoring employee or committee of employees.It is sufficientthat the Petitioneris acting on behalf of a substantial number of employees whose interest in decertificationhas been administratively demonstrated.The motion to dismiss is denied.131 NLRB No. 76.